IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Charles Steiner,                           :
                             Petitioner    :
                                           :
                v.                         :      No. 1383 C.D. 2018
                                           :
Workers' Compensation Appeal               :
Board (Automatic Brewers & Coffee),        :
                       Respondent          :


                                          ORDER

                NOW, October 2, 2019, upon consideration of Petitioner’s

application for reconsideration, and Respondent’s answer in response thereto,

the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge